Case: 2:19-cv-05062-SDM-KAJ Doc #: 26 Filed: 09/13/21 Page: 1 of 1 PAGEID #: 301




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


Kiesha Boone,

       Plaintiff,                      :       Case No. 2:19-cv-5062

       -vs-                                    Judge Sarah D. Morrison
                                               Magistrate Judge Jolson
OhioHealth Corporation,
                                       :
      Defendant.


                                      ORDER

      This matter is before the Court upon consideration of a Report and

Recommendation (R&R) issued by the Magistrate Judge on August 27, 2021. (ECF

No. 25). In that filing, the Magistrate Judge recommended that Plaintiff Kiesha

Boone’s action be dismissed without prejudice for failure to prosecute pursuant to

Federal Rule of Civil Procedure 41(b). The time for filing objections has passed, and

no objections have been filed. For the reasons set forth in the R&R, the Court

hereby ADOPTS the R&R (ECF No. 25) and DISMISSES Plaintiff’s Complaint for

failure to prosecute pursuant to Rule 41(b).

      IT IS SO ORDERED.

                                       /s/ Sarah D. Morrison
                                       SARAH D. MORRISON
                                       UNITED STATES DISTRICT JUDGE
